J-S44039-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                          Appellee

                     v.

CHARLES EDWARD BROOKS

                          Appellant                      No. 365 WDA 2015


            Appeal from the Judgment of Sentence February 17, 2015
                In the Court of Common Pleas of Fayette County
              Criminal Division at No(s): CP-26-CR-0000386-2014


BEFORE: LAZARUS, J., STABILE, J., and JENKINS, J.

MEMORANDUM BY LAZARUS, J.:                           FILED OCTOBER 22, 2015

      Charles Edward Brooks appeals from the judgment of sentence

entered in the Court of Common Pleas of Fayette County. After our review,

we affirm.

      A jury convicted Brooks of involuntary deviate sexual intercourse

(IDSI), IDSI-forcible compulsion, IDSI with a person less than thirteen years

of   age,    aggravated   indecent    assault-forcible   compulsion,   aggravated

indecent assault with a person less than thirteen years of age, endangering

the welfare of children, corruption of minors, and indecent assault-forcible

compulsion. The victims, a male and a female, both testified. The female

victim testified that the sexual assaults occurred when she was between the

ages of five and ten.
J-S44039-15


       President Judge John F. Wagner sentenced Brooks on February 17,

2015, to a total term of imprisonment of six to twelve years. Brooks was

classified as a “Tier 3” offender under the Commonwealth’s Sex Offender

Registration and Notification Act (“SORNA”),1 and ordered to undergo

lifetime registration with the Pennsylvania State Police as a sexual offender.

Brooks filed post-sentence motions, which were denied. He filed a notice of

appeal on March 2, 2015.           The court ordered Brooks to file a Pa.R.A.P.

1925(b) Statement of Errors Complained of on Appeal, and Brooks filed his

timely Rule 1925(b) statement on March 4, 2015.

       Brooks raises the following issues for our review:

          1. Did the Commonwealth fail to prove beyond a reasonable
             doubt appellant had any inappropriate contact with the
             female victim in the present case?


____________________________________________


1
  On December 20, 2011, the legislature replaced Megan’s Law with SORNA,
effective December 20, 2012, to strengthen registration requirements for
sex offenders and to bring Pennsylvania into compliance with the Adam
Walsh Child Protection and Safety Act, 42 U.S.C.A. § 16901, et seq.
Commonwealth v. Sampolski, 89 A.3d 1287, 1288 (Pa. Super. 2014).
Section 9799.14 of SORNA establishes a three-tiered system of specifically
enumerated offenses requiring registration for sexual offenders for differing
lengths of time. Id. Pursuant to section 9799.15(a)(1), a person convicted
of a Tier I offense must register for 15 years. A Tier II offender must
register for 25 years, while a Tier III offender, like Brooks, must register for
the remainder of his or her life. 42 Pa.C.S. §§ 9799.15(a)(2), (a)(3). See
Commonwealth v. McDonough, 96 A.3d 1067 (Pa. Super. 2014); see
also Commonwealth v. Gaffney, 733 A.2d 616, 622 (Pa. 1999) (“Because
we do not view the registration requirements as punitive but, rather,
remedial, we do not perceive mandating compliance by offenders who have
served their maximum term to be improper.”).



                                           -2-
J-S44039-15

          2. Did the Commonwealth fail to prove beyond a reasonable
             doubt that appellant engaged in any activity tending to
             corrupt the minor male victim by showing him
             inappropriate magazines or photos?

          3. Did the Commonwealth fail to prove beyond a reasonable
             doubt that the appellant had any unlawful contact with the
             minor female victim since there was no physical evidence
             presented in the instant case?

          4. Is it unconstitutional to require an appellant to register for
             a lifetime when said registration requirement exceeds the
             statutory maximum penalty for appellant’s offense?

          5. Is the Adam Walsh statute unconstitutional in requiring an
             appellant to register for a lifetime?2

       After a review of the parties’ briefs, the relevant case law and the

certified record on appeal, we agree with President Judge Wagner that these

claims are meritless, and we rely upon his opinion in affirming the judgment

of sentence.      We attach a copy of that decision in the event of further

proceedings in the matter.

       Judgment of sentence affirmed.

       Judge Stabile joins the Memorandum.
       Judge Jenkins concurs in the result.

____________________________________________


2
  We point out that Brooks summarily argues that “that to require such a
registration period constitutes an unusual punishment as barred by the
Pennsylvania and U.S. Constitutions[.]” Appellant's Brief at 19. Brooks fails
to acknowledge, however, that the registration requirement is non-punitive,
see McDonough, supra at n.1; therefore, it does not fall within the
protection of the Eighth Amendment of the U.S. Constitution or Article I,
Section 13 of the Pennsylvania Constitution. See Trial Court Opinion, at 3-
4; see also Commonwealth v. Perez, 97 A.3d 747 (Pa. Super. 2014)
(provisions of Sex Offender Registration and Notification Act (SORNA) not
punitive in nature).



                                           -3-
J-S44039-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/22/2015




                          -4-
                                                                                                                                                           Circulated 09/30/2015 01:48 PM




         ,,
         r"               COMMONVlEALTH OF PENNSYLVANIA
         I
                                                                    -   •.•.   -   ·"""':I.T"·--·-   .-
                                                                                                      ...   ·•·   ;::._.'.·.'   .•·-•   •




                                                              vs.
                          --··   •__ .:-: - .-   -·   -c .'


                          CHARLES BROOKS                                                                                                    No.   386 of2014

                                                                        Defendant




                                                                                                            OPINION AND ORDER.

                         WAGNER, P.J.

                                        Before the Court is Defendant's Concise Statement oflssues on Appeal listing five

                        grounds on which he is seeking relief: ( 1) Insufficient evidence that he had any inappropriate

                        contact with the victim; (2) Insufficient. evidence that he showed the victim inappropriate

                        magazines or photos; (3) Insufficient evidence that Defendant had any unlawful contact with the

                        victim; (4) Unconstitutionality of the requirement for lifetime registration for a defendant such a~ .

                        he; and (5) Unconstitutionality of the Adam Walsh statute which requires lifetime registration.

                                      The Defendant has been convicted by a jury of the following nine offenses: Involuntary

                        Deviate Sexual Intercourse, IDSI forcible compulsion; Involuntary Deviate Sexual Intercourse
i
II
I                       with a person less than thirteen years of age; Aggravated Indecent Assault forcible compulsion;

\                   .Aggravated Indecent Assault with a person less than thirteen years of age; Endangering the
 I  ·!              . Welfare of Children; Corruption of Minors; Indecent Assault with a person less than thirteen
    l
                    years of age; Corruption of Minors, magazines, two victims; Indecent Assault forcible

                    compulsion contact. The trial evidence may be summarized as follows:
                           .,.
                           ·'/
             -~··   .
                                                                                                                  Circulated 09/30/2015 01:48 PM




                                 The first witness,   c·•• C,1s••·r.;,         eighteen years old at the time of the trial, testified



                    stepgrandmother's son, and he resided with his mother. N.T. pp. 6-7. When Ms.                      Ca         E was
    . ,,!.... •.

       ~-          between the ages of five and ten years old, her stepgrandmother,                 V'd     tr 8-1111, was her

                   caretaker while her mother, father, or stepfather were working. Id. p. 8. While the child was at

                   her stepgrandrnother's house, Defendant would take her up to his bedroom and showed her .

                   pornographic magazines with naked men and women engaging in sexual intercourse. Id. p.9.

                   Sometimes Defendant would then remove her clothing and touch the young girl's chest and ·

                   vagina with his fingers. Id. pp. l 0-11_. The touching later progressed to "dry humping"· her while .
                         ..                       ..           .· . ...  . ...    . . : ..... ·.. . . . ·- ... ··,-·· ·····- -- .
                                                                                                                              '   . -. .
                                               -- --·-------.-----~-   .. ·-~-----
                   her clothes were on. Id. Such activity brought Defendant's penis into contact with the victim's

                   pelvic area. Id. p. 15. Eventually, Defendant once forced her head down on his penis after he had

               removed the child's clothing. Id. Some years later, when she was sixteen years old, she finally

               told her stepmother's niece about the sexual abuse, Id. p. 13, and later told her stepmother after

              her stepmother asked about it. Id. p. 21.

                        · Ms. C-1 •1 •rta''shalfbrother, O•               r B-, age eight years and in the third grade, told

             the jury that he knows Defendant as "Uncle Chuckie." Id. pp. 31, 37:                         0...-    stated that

             Defendant would show him magazines with pictures of naked women sometimes when he went

             to his grandmother's house. Id. p. 38. Although Ca                          ·'s grandmother was in the house he and
                                                                                                                              '      .

            Defendant would go to.a different part away from where she was. Id.                         c....     first told his

            mother about the pictures. Id. p. 40. Pennsylvania State Trooper Thomas Hartley testified that

            during his investigation of this matter, he had ascertained that Defendant's date of birth is August
                      I 'IS"(,
            19, ..           ; C_...      Cg          J''s birthdate is January 31, ....      and Connor ~·s date of birth

            is July 20, 2006, Id. p. l 5, and had also determined that the crimes occurred at l 30 Palmer Adah

                                                                                                                         •

                                                                                2
.                                                                                --. ~ -·-·-----====-----~-------
                                                                                                          .
                                                                                                                           Circulated 09/30/2015 01:48 PM




                                        Road, Luzerne Township,     Fayette County. Id. Commonwealth          witness, Desiree Patterson, a

:j,:~_",       :t":~=:-.c:~t~rerisfoifrteivfe.we{af             A~c1tlfd'§~Tace:it~rvieidf;:fs~fs~i~cusis-t~l~t}Itt~-b~·g1{i~~firi.;l"~·:·-"--~=-· ~-.---,7···.:,




                 +   ••   ., ..
                                        concerning her interviews with both .Cl S r Ciilfii•1:11li and Gllllla.BH--
                          1
                                  · ·   Pattersons'·s testimony generally confirmed that of both victims in that Ms.       Ci•       ? 11'.related to

.,=.::;.=....__:...-,.      ~--=·s41er-that-Defendant had--shewn-her-pornegmphie-pictures;-digitally penetrated her vagina, and




                                  ... .Defendant had shown himpictures of naked women. Id. pp.-62-63;_::.:._. -~:.             , .

----· · · ·--- -- - ·                       · In evaluating a challenge to the sufficiencyof the.evidence, the Cami must consider the



                                    benefit of all reasonable inferences based on that evidence. Commonwealth v. Walker, 839 A.2d

                                    999 (Pa.Super. 2003). Clearly, the trial testimony as summarized above is quite sufficient to

                                    refute Defendant's first three claims of insufficiency for purposes of this appeal.

                                              As to Defendant's two claims concerning the unconstitutionality of the length of the sex

                                   offender registration requirements and the "Adam Walsh" statute which mandates the said

                                   registration, the Sexual Offender Registration and Nortification Act (SORNA), such provisions

                                   are non-punitive and are intended to advance and protect public safety. See Commonwealth v.

                                   McDonough, 96 A.3d 1067 (Pa.Super. 2014). The registration period of twenty-five years does

                                  not constitute an illegal sentence, but is rather a collateral consequence of his convictions. See Id.

                                  The constitutionality of any statute is purely a question of law, and a declaration that a properly

                                  enacted legislative statute is not constitutional is generally beyond the authority of the Court of

                                  Common Pleas. However, it is well-settled that when a statute imposes a consequence on a

                                  defendant for reasons other than punishment, it is considered as non-penal and not within the

                                  purview of the Eighth Amendment of the United States Constitution. See Trop v. Dulles, 356


                                                                                         ....
                                                                                         .)
I .                                                                                                                                 Circulated 09/30/2015 01:48 PM

I




                                 U.S. 86 (1958). As already stated, McDonough, supra., held that SORNA's goal is the non-

s:>: : --. , ::-····:
-        .
                            ::-.~pm;iat.iv;~
                                ····-·      .-
                                              effectuation
                                                  . . ······- .
                                                                ofpublic.safet-)i::.:Tlm~_tit:,is
                                                                     ·--~~-- -- --~-
                                                                                                  !1?1:'
                                                                                                   .
                                                                                                         pt1_n_is~une_n;:fo._~!he
                                                                                                                 ·-·-· -··  ....
                                                                                                                                  puiposes of the Eighth. · :

                               Amendment or under Article
                                                       ··--·-
                                                             1, Section     13 of the Pennsyh~ai:ia